TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00452-CV



                                         In re Don A. Wade


                    ORIGINAL PROCEEDING FROM CALDWELL COUNTY



                              MEMORANDUM OPINION

                Relator Don A. Wade, acting pro se, has filed a petition for writ of mandamus asking

this Court to issue a writ of mandamus directed to the Caldwell County Clerk. By statute, this Court

has the authority to issue a writ of mandamus against “a judge of a district or county court in the court

of appeals district” and other writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t

Code § 22.221. The Caldwell County Clerk is not a party against whom we may issue a writ of

mandamus. Nor has Wade demonstrated that the exercise of our writ power is necessary to enforce

our jurisdiction. We have no jurisdiction to grant Wade any relief. Accordingly, the petition for writ

of mandamus is dismissed for want of jurisdiction.




                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: July 28, 2015